Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. Daniel Altman on 04/22/2022.
The application, specifically the claims, have been amended as follows: 

In claim 1, insert “(a)” before “preparing an aqueous non-calcium alginate solution”; insert “(b)” before “preparing the two liquid substances”; insert “(c)” before “applying the substance that comprises the source of calcium ions”; insert “(d)” before “introducing the drop or drops”; insert “(e)” before “collecting, washing, draining, and packing”; in line 14-15 change “an aqueous non-calcium alginate solution” to  “the aqueous non-calcium alginate solution”; in line 18, remove “of” that is after “packing”.
In claim 2, change “wherein the aqueous solution that contains calcium ions is selected from the group consisting of solutions of calcium chloride, calcium lactate, calcium gluconate and a mixture thereof” to “wherein the source of calcium ions is selected from the group consisting of solutions of calcium chloride, calcium lactate, calcium gluconate and a mixture thereof”.
In claim 3, change “wherein the source of calcium ions is calcium chloride” to “wherein the source of calcium ions is the solution of calcium chloride”.
Claims 7-14 are cancelled.


Reason for Allowance
Claims 1-4 and 6 are allowed for the reasons set forth in the decision of the PTAB dated 02/07/2022, which is incorporated by reference therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791